 1                                 UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
 4   EVIER DIAZ PAEZ,                                    Case No.: 2:16-cv-02737-JAD-NJK
 5           Petitioner                                       Order Extending Time
 6   v.                                                             [ECF No. 47]
 7   DWIGHT NEVEN, et. al,
 8           Respondents
 9
10          Good cause appearing, respondents’ motion for enlargement of time [ECF No. 47] is
11 GRANTED. Respondents have until June 14, 2019, to file their answer to the remaining claims
12 of the petition in this case.
13          IT IS SO ORDERED.
14 Dated: April 16, 2019
15                                                          _______________________________
                                                                       ___
                                                                         _ _______
                                                                              __  ____
                                                                                    ____
                                                                                       ____
                                                                                        ___
                                                                                          ___
                                                                                            _
                                                            U.S. District
                                                                       ct Judge     Jennifer
                                                                          JJuuddgge Jenn    e A.
                                                                                      nnniffer A Dorsey
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
